Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Non-Final Office Action is in response to the application filed on April 15th, 2014.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15th, 2022 has been entered. Claims 2, 3, and 5-15 are pending.
Priority
3.	Application 14/248,333 filed on April 15th, 2014 is a continuation of 13/962,951 filed on August 9th, 2013 which is a continuation of 12/718,946 filed on March 5th, 2010 which is a continuation of 10/447,382 filed on May 29th, 2003 which is a continuation of which is a continuation of 10/355,471 filed on January 31st, 2003.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Response to Arguments
5.	Applicant argues that “The Informative designation indicates norms that should be followed and is distinct from both Precedential and regular Board decisions.” Examiner further notes as was stated in previous Office Actions that the features of the pending application were examined using the same determination as that of Ex Parte Smith.
6.	Applicant argues that “no justification has been provided to distinguish the claimed electronic trading system from the electronic trading system of Smith.” More specifically Applicant argues that “[d]determinations of improvements to technology as discussed in Ex parte Smith, are made with respect to electronic trading systems and not simply generic computing hardware.” Examiner again notes that the PTAB found that Ex Parte Smith provided a specific technological improvement over prior derivatives trading systems, specifically by overcoming a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically (Spec: [0055]), overcoming a problem specifically arising in the realm of computer networks (see page 10 of the Board’s decision). Conversely, the pending application does not overcome a problem specifically arising in the realm of computer networks, nor a specific technological improvement. Specifically the pending application recites an alleged improvement in controlling and managing orders using a risk calculation to determine when and in what format an order is submitted to an exchange, not a problem specifically arising in the realm of computer networks but rather a business solution to a business problem, order management, for which a computer is used as a tool in its ordinary capacity. Examiner notes that imposing a delay to remove any communication or computer hardware advantage electronically trading had over that that occurs “in the pits,” is a specific technological improvement. On the contrary, controlling and managing orders using a risk calculation to determine when and in what format an order is submitted to an exchange as recited by the pending claims is not a specific technological improvement. Examiner further notes is important to keep in mind that an improvement or novelty in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.
7.	Applicant argues that “the pending claims are directed to an improvement to an electronic trading system that controls and manages orders utilizing a risk calculation to determine when and in what format an order is submitted to an exchange which represents an improvement to the functionality of the electronic trading system.” More specifically, Applicant argues that “the risk calculation to determine when and in what format an order is submitted to an exchange, is not one of the enumerated groupings discussed in MPEP 2106.04(a)(2)” and that the “pending claims do not recite an abstract idea as defined in the MPEP and are therefore eligible under Prong One of the analysis.” Examiner notes that per Applicant’s specification, the claimed invention “preferably operates as a trader’s conscience or an automatic trading tool that prevents a trader from losing money by restricting certain orders from being sent to the exchange and/or by modifying the orders before they are sent to the exchange. By reducing potential losses that might have been caused by such unchanged orders a trader or trading house can benefit with increased profits” (page 7, lines 5-12). Examiner notes that this clearly details risk mitigation, minimizing losses and hopefully increasing profits by managing order submission. Examiner further maintains that the claimed invention is drawn to the abstract idea of managing trade orders through filtering, modifying and submitting orders and more specifically: determining profit levels, receiving market information, storing filters, selecting money management parameters, receiving a command to submit an order, determining that a money management parameter applies, and processing the command on the order with the applicable money management parameter (submit order, submit modified order, prevent order from submission), which as drafted, under its broadest reasonable interpretation, is a fundamental economic principle or practice, specifically mitigating risk, and a commercial or legal interaction, specifically sales activities or behaviors. Examiner further notes is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. The pending application is a mere administrative mechanism for providing a business solution to a non-technical problem, and the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. Accordingly, this claim recites an abstract idea under the Step 2A- Prong 1 of the analysis.
8.	Applicant argues that “controlling and managing orders utilizing a risk calculation to determine when and in what format an order is submitted to an exchange represents an improvement to an electronic trading system as discussed in connection with MPEP 2106.04(d)(1).” Applicant further argues that “[t]he pending claims are directed to an electronic trading system that controls and manages orders utilizing a risk calculation, in a manner similar to the timer of Smith, to determine when, and in what format, an order is submitted to an exchange which represents an improvement to the functionality of the electronic trading system” and therefore “maintains that under Prong Two of Revised Step 2A discussed in MPEP 2106.04 and in light of the Board decision in Smith, any abstract idea alleged in the Office Action is integrated into a practical application of that abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit upon it.” Examiner notes that the features of the pending application were examined using the same determination as that of Ex Parte Smith. Examiner further notes that the PTAB found that Ex Parte Smith provided a specific technological improvement over prior derivatives trading systems, specifically by overcoming a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically (Spec: [0055]), overcoming a problem specifically arising in the realm of computer networks (see page 11 of the PTAB decision). Conversely, the pending application does not overcome a problem specifically arises in the context of a hybrid trading platform, a computer network. Specifically the pending application recites an alleged improvement in the management of trade orders, by determining when to modify orders prior to the exchange, not a problem specifically arising in the realm of computer networks but rather a business solution to a business problem (i.e. i.e. “offer tools that can assist a market participant in adapting his or her trading strategy to an electronic marketplace, help the participant to make desirable trades, as well as provide means for money management and risk analysis”, see Applicant’s Specification page 4, lines 6-9), for which a computer is used as a tool in its ordinary capacity. Further, as discussed below with respect to integration of the abstract idea into a practical application, claim 2 (and dependent claims) recite the additional elements of a processor which amount to no more than mere instructions to apply the exception using a generic computer component. As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not impose any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05 (a, c, e, H). Instead the additional elements relate to an alleged improvement in managing trading orders for which a computer is used as a tool in its ordinary capacity. The pending application is a mere administrative mechanism for providing a business solution to a non-technical problem, and the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. Applicant’s claim does not concern an improvement to computer capabilities, but instead relates to an alleged improvement in filtering, monitoring and sending orders for which a computer is used as a tool in its ordinary capacity. The claim is not patent eligible.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 2, 3, and 5-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2, 3, and 5-15 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claim 2 recites limitations relating to managing trade orders through filtering, modifying and submitting orders and more specifically: determining profit levels, receiving market information, storing filters, selecting money management parameters, receiving a command to submit an order, determining that a money management parameter applies, and processing the command on the order with the applicable money management parameter (submit order, submit modified order, prevent order from submission). 
These above limitations as drafted, under its broadest reasonable interpretation, is a fundamental economic principle or practice and a commercial or legal interaction, specifically sales activities or behaviors. These concepts fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. (Step 2A- Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. In particular, claim 2 (and dependent claims) only recite the additional element of processor. The processor is recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not impose any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Therefore claim 2 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions (see MPEP 2106.05(d)). See Applicant’s specification recites relevant details in at least the following sections:  Page 11: Client Device. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed on a computer using conventional computer activity, and it’s nothing that couldn’t be done by humans given enough time. Accordingly, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus claim 2 is not patent eligible (Step 2B: NO. The claims do not provide significantly more). 
Dependent claims 3, and 5-15 further define the abstract idea that is present in independent claim 2 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 3, and 5-15 are directed to an abstract idea and claims 2, 3, and 5-15  are rejected under 35 U.S.C. 101 and not patent eligible.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon do not teach all of the claimed limitations.
US Patent Number 4,674,044 to Kalmus et al.
US Patent Number 7,389,263 to Gladstone
US Patent Application US2002/0107786 to Lehmann-Haupt et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
June 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693